                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


ANDRE O’NEAL

                   Plaintiff,

      v.                                          Case No. 18-cv-1519-pp

US MARSHALL MILWAUKEE WISCONSIN & CHICAGO ILLINOIS,
TOM COLON, HEATHER,
KEVIN CARR, CHRISTOPHER DAMMONS,
KEN ROBBSON and JASON WOJDYLO,

                   Defendants.


   ORDER GRANTING PLAINTIFF’S REQUEST TO PROCEED WITHOUT
   PREPAYMENT OF THE FILING FEE (DKT. NO. 2) AND DISMISSING
PLAINTIFF’S COMPLAINT WITHOUT PREJUDICE FOR FAILURE TO STATE
                           A CLAIM


      On September 27, 2018, the plaintiff, who represents himself, filed three

complaints in the Eastern District of Wisconsin. He sued various federal

defendants, including the Department of Homeland Security, the United States

Department of Justice, members of the United States Marshal Service and

members of the United States Attorney’s Office. Case Nos. 18-cv-1519, 18-cv-

1521 and 18-cv-1522. This is not the first time the plaintiff has filed lawsuits

in the Eastern District of Wisconsin; in June 2018, this court dismissed four of

the plaintiff’s complaints (which also named various federal defendants). Case

Nos. 18-cv-536, 18-cv-548, 18-cv-684 and 18-cv-685.

      The present complaint, Case No. 18-cv-1519, names the United States

Marshal Service of Milwaukee, Wisconsin and of Chicago, Illinois as

                                        1
defendants, as well as “Tom Colon & Heather & Kevin Carr Chirstoper

Dammons, Ken Robbson, Jason Wojdoylo” as defendants. Dkt. No. 1 at 1. The

plaintiff has asked for leave to proceed without prepaying the filing fee. Dkt.

No. 2. While the plaintiff has established that he cannot afford the filing fee,

the court will dismiss the complaint for failure to state a claim for federal relief.

   I.      Motion to Proceed Without Prepayment of the Filing Fee (Dkt.
           No. 2)

        The court may allow someone to proceed without prepayment of the filing

fees if he meets two conditions: (1) he shows that he is unable to pay the filing

fee; and (2) the case is not frivolous nor malicious, does not fail to state a claim

on which relief may be granted, and does not seek relief against a defendant

who is immune from such relief. 28 U.S.C. §§1915(a) and (e)(2).

        A. Plaintiff’s Ability to Pay the Filing Fee

        The plaintiff states that he is unemployed, single and has a fifteen-year

old son for whom he provides no financial support. Dkt. No. 2. He reports that

he has no monthly income, no expenses and owns no property of value. Based

on this information, the court concludes that the plaintiff does not have the

money to pay the $400 filing fee.

        B. Screening of the Complaint

              1. Legal Standard

        The court must dismiss a complaint if a plaintiff raises claims that are

legally “frivolous or malicious,” that fail to state a claim upon which relief may

be granted or that seek monetary relief from a defendant who is immune from

such relief. 28 U.S.C. §1915A(b).
                                            2
      A claim is legally frivolous when “it lacks an arguable basis either in law

or in fact.” Denton v. Hernandez, 504 U.S. 25, 31 (1992); Neitzke v. Williams,

490 U.S. 319, 325 (1989). The court may dismiss a claim as frivolous where it

“is based on an indisputably meritless legal theory” or where the “factual

contentions are clearly baseless.” Neitzke, 490 U.S. at 327. “Malicious,”

although sometimes treated as a synonym for “frivolous,” “is more usefully

construed as intended to harass.” Lindell v. McCallum, 352 F.3d 1107, 1109-

10 (7th Cir. 2003) (citations omitted).

      To state a claim under the federal notice pleading system, a plaintiff

must provide a “short and plain statement of the claim showing that [he] is

entitled to relief[.]” Fed. R. Civ. P. 8(a)(2). A plaintiff does not need to plead

every fact supporting his claims; he needs only to “give the defendant fair

notice of what the . . . claim is and the grounds upon which it rests.” Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355

U.S. 41, 47 (1957)). That said, a complaint that offers only “labels and

conclusions” or “a formulaic recitation of the elements of a cause of action will

not do.” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S.

at 555). Rather, a complaint must contain sufficient factual matter, accepted

as true, that is plausible on its face.” Id. (quoting Twombly, 550 U.S. at 570). “A

claim has facial plausibility when the plaintiff pleads factual content that

allows the court to draw the reasonable inference that the defendant is liable

for the misconduct alleged.” Id. (citing Twombly, 550 U.S. at 556). The

complaint allegations “must be enough to raise a right to relief above the

                                           3
speculative level.” Twombly, 550 U.S. at 555 (citation omitted). Because the

plaintiff is representing himself, the court must liberally construe the

allegations of his complaint. Erickson v. Pardus, 551 U.S. 89, 94 (2007).

            2. Facts Alleged in the Complaint

      The plaintiff begins the complaint with an explanation of the services and

benefits that witnesses placed into the United States Marshal Service Witness

Protection program receive. Dkt. No. 1 at 2-3. Next, the plaintiff explains what

has happened to him:

      Defendant has with held government files from Plaintiff that was
      supposed to be given to Plaintiff for status of crimes reported and
      have discriminated, Fraudulent misrepresentation, Negligent
      misrepresentation, Depraved Constitutions Law and Civil Right
      Conspiracy against right, Concealing a Homicide Death, obstructing
      investigation, obstructions of justice, 1&4&6&14 Amendment of Us
      Constitutions law and civil right Us 18 & title 5 color of law, Us code
      42, 28. Treason broken sworn of oath to protect federal and state
      witness from its accusers in Whistle Blower cases and denial of
      justice.

Id. at 3. These are the only facts the plaintiff included in the complaint, but he

provided thirty-five pages of attachments. Dkt. No. 1-1. The plaintiff did not

explain these attachments, or tell the court what he thinks they prove; the

court’s best guess is that the attachments are the plaintiff’s record of the

attempts he’s made to communicate with the U.S. Marshal’s Service. Id. at 1.

At page eight of the attachments, the plaintiff mentions two of the defendants—

U.S. Marshal Tom Colon and U.S. Marshal Christopher Dammons. Id. at 8.

From what the court can tell, the plaintiff had a conversation with these

defendants, where they informed him that the Illinois Inspector General had



                                        4
resolved the cases in which the plaintiff had an interest. Id. The plaintiff says

this was the first he had heard about the cases being resolved. Id.

             3. Analysis

      Federal Rule of Civil Procedure 8(a)(2) states that a complaint “must

contain . . . a short and plain statement of the claim showing that the pleader

is entitled to relief.” There is a reason that the rule specifies a “short and plain”

statement. “Rule 8(a) requires parties to make their pleadings straightforward,

so that judges and adverse parties need not try to fish a gold coin from a

bucket of mud.” U.S. ex rel. Garst v. Lockheed-Martin Corp., 328 F.3d 374, 378

(7th Cir. 2003). The plaintiff cannot leave the court “to guess what claims [he]

intends to assert against which defendants.” Dunigan v. St. Clair Cty. Jail Med.

Staff, No. 15-CV-487, 2015 WL 2455505, *2 (S.D. Ill. May 22, 2015).

      The complaint does not comply with this rule. It does not tell the court

what each defendant allegedly did to violate the law, or to violate his rights. It

does not provide the “who, what, when, where” information that a court and

defendants need to understand what the plaintiff believes that the defendants

did wrong. The court has some background, having reviewed the plaintiff’s

prior four cases. The court is aware that the plaintiff has, in the past, asserted

that he witnessed crimes, and that he needs to be placed in witness protection.

The court knows, from the prior cases, that the defendant has asked several

agencies, including the Marshal’s Service in Milwaukee, to put him in witness

protection, and that those agencies have not done so. The court has told the

plaintiff before that there is no federal cause of action for that allegation. The

                                          5
court suspects that he is trying to make the same allegations here that he

made in one of his prior cases—he is trying to sue the Marshal’s Service and

the individual defendants for not placing him in witness protection. Nothing

has changed since the court last told the plaintiff that it cannot provide relief or

that allegation.

      As he did in his prior cases, the plaintiff provides a list alleging that the

defendants engaged in discrimination, “fraudulent misrepresentation,”

“negligent misrepresentation,” “Depraved Constitutional Law and Civil Rights

Conspiracy against right,” “Concealing a Homicide Death,” “obstructing

investigation,” “obstructions of justice,” First Amendment violations, Fourth

Amendment Violations, Sixth Amendment violations, Fourteenth Amendment

violations, “color of law, Us code 42,” treason, and “broken sworn of oath to

protect federal and state witness from its accusers in Whistle Blower cases and

denial of justice.” Dkt. No. 1 at 3. This is simply a list of causes of action. It is

not an explanation of what any of these defendants did to violate the plaintiff’s

rights, or the law.

      As the court explained to the plaintiff in Case No. 18-cv-536, at dkt. no.

4 (E.D. Wis. June 11, 2018),

            [t]o bring a lawsuit in federal court, the plaintiff must either
      present facts that would show a violation of federal law or the federal
      constitution or he must sue a citizen of a different state for an
      amount that exceeds $75,000. 28 U.S.C. §§1331, 1332. The plaintiff
      has identified a myriad of claims, but none of them state private
      causes of action for which this court can grant relief. Things like
      obstruction and treason are criminal charges. A private citizen can’t
      sue for those; the government brings criminal charges. See 18 U.S.C.
      §2381; 18 U.S.C. §1501, et seq. “[A] private citizen lacks a judicially
      cognizable interest in the prosecution or nonprosecution of
                                          6
      another.” Linda R.S. v. Richard D., 410 U.S. 614, 619 (1973). Claims
      like negligent misrepresentation and fraudulent misrepresentation
      are claims that arise under state law. This court cannot decide state
      law claims unless they are related to a valid federal claim. See 28
      U.S.C. §1367(a) (allowing the court to exercise supplemental
      jurisdiction “over all claims that are so related to claims in the action
      within such original jurisdiction that they form part of the same case
      or controversy under Article III of the United States Constitution.”)

Id. at pg. 5. A list of different causes of action does not state a claim for which

a federal court can grant relief.

      One line of the plaintiff’s complaint states that “defendant has with held

government files from Plaintiff that was supposed to be given to Plaintiff for

status of crime reported[.]” Dkt. No. 1. Perhaps this is the plaintiff’s attempt to

state a claim under the Freedom of Information Act (“FOIA”), 5 U.S.C. §552.

But the plaintiff has not alleged that he made a FOIA request of the U.S.

Marshals Service. He simply says that they withheld documents from him.

Even if the plaintiff has made a proper FOIA request, he cannot bring a FOIA

claim against individual defendants, nor claim damages under FOIA.

      [T]he [Freedom of Information] Act does not authorize suits against
      the individuals named in [the plaintiff’s] complaint. Under 5 U.S.C.
      §552(a)(4)(B), ‘on complaint, the district court . . . has jurisdiction to
      enjoin the agency from withholding agency records and to order the
      production of any agency records improperly withheld from the
      complainant.’

Henson v. Dep’t of Health & Human Servs., 892 F.3d 868, 874 (7th Cir. 2018)

(quoting 5 U.S.C. §552(a)(4)(B))(emphasis in original). The remedy for showing a

FOIA violation is injunctive relief; the statute allows a district court only to

“enjoin the agency from withholding agency records and order the production

of any agency records improperly withheld from the complainant.” 5 U.S.C.

                                          7
§552(a)(4)(B). see also Walsh v. United States Dep’t of Veterans Affairs, 400

F.3d 535, 537-38 (7th Cir. 2005). The court cannot grant the plaintiff that

relief, however, because he has not properly alleged a FOIA claim or made a

proper request for injunctive relief.

         The court understands that the plaintiff is upset that the Marshals

Service has not put him in witness protection, or protected him in the way he

believes it should have done. But the plaintiff has not stated a claim for which

this court can grant relief, and filing the same complaints over and over again

won’t change that fact.

   II.      CONCLUSION

         The court GRANTS the plaintiff’s motion to proceed without prepayment

of the filing fee. Dkt. No. 2.

         The court ORDERS that this case is DISMISSED without prejudice for

failure to state a claim.

         Dated in Milwaukee, Wisconsin this 13th day of December, 2018.

                                        BY THE COURT:


                                        _____________________________________
                                        HON. PAMELA PEPPER
                                        United States District Judge




                                          8
